department of the treasury internal_revenue_service washington d c date number release date cc dom fs p si tl-n-5722-99 uilc internal_revenue_service national_office field_service_advice memorandum for jeffrey p ehrlich district_counsel delaware - maryland cc ser dem bal from deborah a butler assistant chief_counsel field service cc dom fs p si subject depreciation of raised floor installed in an office building tl-n-5722-99 this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer tax_year amount-1 issue sec_1 whether a raised floor installed during the initial construction of an office building to facilitate the installation of computer systems is personal_property under sec_168 or a structural_component of a building if the raised floor is personal_property under sec_168 what is the appropriate recovery_period should revrul_74_391 1974_2_cb_9 be reconsidered in light of changes in the business environment since its issuance tl-n-5722-99 conclusions issue based on the facts submitted we believe the raised floor in this case would be considered personal_property under revrul_74_391 if additional fact finding reveals any additional information supporting a determination that it is a structural_component of the building this issue may be revisited issue the raised floor is appropriately classified in asset cla sec_57 and has a 5-year recovery_period issue there are no plans to revisit revrul_74_391 facts taxpayer is in the business of providing various computer-related services to banks during tax_year the taxpayers constructed and placed_in_service a amount-1 square foot data center which consists of a three story building two floors are devoted to offices and computer equipment and one floor is a parking garage the first floor of the building was constructed with a raised floor to facilitate the installation of wiring plumbing and ventilation for computers and other equipment the raised floor includes removable panels that provide access to the space between the raised floor and the sub-floor there is no finished floor below the raised floor the raised floor is installed in most of the first floor of the building including a computer room printer room storage rooms mail room conference rooms offices customer service areas mechanical and electrical rooms and telecommunications rooms the only areas without the raised floor are the main lobby restrooms stairwells and the corridors connecting the stairwells to emergency exits the raised floor is installed in approximately percent of the total square footage available on the floor the interior spaces of the building are designed around the raised floor doors and ceilings are full height from the top of the floor walls reach from the top of the raised floor to the ceiling removal of the raised floor while possible would necessitate a major renovation of the interior of the building the taxpayer identified the raised floor as personal_property under sec_1245 the taxpayer engaged an outside firm to conduct a cost_segregation_study in support of its position on the raised floor the taxpayer claims that the raised floor is 5-year_property for purposes of sec_168 law and analysis tl-n-5722-99 sec_167 permits the taxpayer to take depreciation_deductions for the exhaustion wear_and_tear of property used in its trade_or_business or of property_held_for_the_production_of_income for tangible_property placed_in_service after sec_168 provides that the depreciation deduction is determined by using the applicable_depreciation_method the applicable_recovery_period and the applicable convention the only issue here is the applicable_recovery_period the mechanics of determining the applicable_recovery_period are somewhat complicated first recovery periods correspond to different classes of property the depreciable asset sec_168 four of the classes bear somewhat descriptive titles such as the class of nonresidential_real_property which had a recovery_period of years for the tax years at issue however the six remaining classes do not have descriptive titles and are labeled only in number terms corresponding to their recovery periods ie three year property five year property etc these six classes are further described at sec_168 which defines each of these classes in terms of the class_life of the property belonging to it thus for example if a depreciable asset has a class_life of sixteen to twenty years it is 10-year_property under sec_168 and has a recovery_period of ten years under sec_168 a special recovery_period is assigned to property with no class_life next the term class_life is defined by sec_168 that definition incorporates former sec_167 which specifically authorized the commissioner to promulgate regulations regarding class lives of depreciable assets the commissioner did issue regulations and two rules deriving from them are most pertinent here first property is to be classified according to its primary use even though that use may be insubstantial in relation to all the taxpayer’s other activities sec_1_167_a_-11 second while the regulations did not themselves set out class lives they left it to the commissioner to make those determinations in issued revenue procedures sec_1 a - b ii thus we come to revproc_87_56 1987_2_cb_674 rev_proc the revenue_procedure in effect for the years at issue revproc_87_56 sets out the current class lives and recovery periods of property subject_to sec_168 of the internal_revenue_code it divides assets into two broad categories asset guideline classes dollar_figure through consisting of specific depreciable assets used in all business activities the asset category and asset guideline classes through consisting of depreciable assets used in specific business activities the activity category the same item of depreciable_property can be described in both an asset category and an activity category see for example 111_tc_105 where the court decided whether an item described in both an asset and an activity category furniture and fixtures should be placed in the tl-n-5722-99 activity category or the specific asset category the court determined that the asset category took priority the taxpayer contends that the raised floor is properly classified as tangible_personal_property and should be considered 5-year recovery_property the examiner presumes the 5-year recovery_period results from the taxpayer characterizing the raised floor as part of asset class dollar_figure information systems as defined in revproc_87_56 the examining agent believes the raised floor is a structural_component of the building nonresidential_real_property the recovery_period of nonresidential_real_property is established by statute nonresidential_real_property is defined as sec_1250 property which is not residential_rental_property or property with a class_life of less than years sec_168 sec_168 provides that sec_1250 property has the same meaning as given in sec_1250 sec_1250 property is any real_property other than sec_1245 property which is or has been of a character subject_to the allowance for depreciation provided in sec_167 sec_1250 sec_1245 property is any property of a character subject_to the allowance for depreciation under sec_167 and is either a personal_property b other tangible_property not including a building or its structural_components used in connection with a qualified_activity or a research or storage_facility used with a qualified_activity c a single_purpose_agricultural_or_horticultural_structure or d a storage_facility used in connection with the distribution of petroleum sec_1245 the terms buildings and structural_components have the meanings assigned to those terms in sec_1_48-1 sec_1_1245-3 a building is defined in sec_1_48-1 as any structure or edifice enclosing a space within its walls and usually covered by a roof the purpose of which is for example to provide shelter or housing or to provide working office parking display or sales space the term includes for example structures such as apartment houses factory and office buildings warehouses barns garages railway or bus stations and stores such term includes any such structure constructed by or for a lessee even if such structure must be removed or ownership of such structure reverts to the lessor at the termination of the lease the term structural_components includes such parts of a building as walls partitions floors and ceilings as well as any permanent coverings therefor such as paneling or tiling windows and doors all components whether in on or adjacent to the building of a central air conditioning or heating system including motors compressors pipes and ducks plumbing and plumbing fixtures such as sinks and bathtubs electric wiring and lighting fixtures chimneys stairs escalators and elevators including all components thereof sprinkler systems fire escapes and other components relating to the operation or maintenance or a building tl-n-5722-99 revrul_74_391 1974_2_cb_9 rev_rul considered a raised floor built over an existing floor to permit wiring air-conditioning ducts and other services for the computer to be installed the ruling stated that the raised false floor built on the existing floor was a necessary part of the installation and operation of the computer equipment an accessory of such equipment and not a structural_component of the building the ruling differentiated wood block flooring attached to the existing floor with mastic holding that the wood block flooring that is a permanent covering of the concrete floor does not qualify as sec_38 property for investment_credit purposes based on the facts developed so far the taxpayer’s situation appears to fall squarely within that ruling substantial additional factual development would be required for any attempt at recharacterizing the raised floor as a structural_component of the building suggestions relating to further factual development are made below if additional fact finding does not clearly indicate that the raised floor should be considered a structural_component of the building we believe the raised floor is appropriately placed within asset cla sec_57 an activity category that asset class includes assets used in wholesale and retail trade and personal and professional services which describes taxpayer’s business the class has a recovery_period of years we do not concur in your belief that the unique test used in norwest corporation subsidiaries v commissioner t c memo should apply and would cause the raised floor to fall under the specific depreciable assets used in all business activities class office furniture fixtures and equipment an asset category we believe the court in the second norwest case 111_tc_105 moved away from the unique test and instead held that the priority rule in revproc_62_21 is implicit in revrul_87_56 this priority is stated in question of revproc_62_21 which states that assets falling withing group should first be classified in the appropriate class contained in group now asset classes dollar_figure through of rev_proc then the remaining assets are be classified according to the taxpayer’s activity in this case if the raised floor is office furniture fixtures and equipment it would fall in asset class a specific depreciable assets category we do not believe the raised floor is properly classified as office furniture fixtures and equipment fitting no other specific depreciable asset category the asset must then be placed in an activity category we believe the appropriate classification is in asset cla sec_57 - distributive trades and services includes assets used in wholesale and retail trade and personal and professional services which corresponds to taxpayer’s business tl-n-5722-99 case development hazards and other considerations if the examining agent wishes to pursue this issue further factual development is essential the court in 65_tc_664 cited various factors to consider in analyzing whether particular property is a structural_component of a building or depreciable_personal_property the include whether the property is capable of being moved and has it in fact been moved whether the property is designed or constructed to remain permanently in place whether there are circumstances which tend to show the expected or intended length of affixation ie are there circumstances which show that the property may or will have to be moved how substantial a job is removal of the property and how time-consuming is it is it readily movable how much damage will the property sustain upon its removal and what is the manner of affixation of the property to the land to summarize the factors are whether the property is was capable of being moved - has been moved designed constructed to remain in place expected intended length of affixation time costs required for removal damage caused by removal manner of affixation tl-n-5722-99 william c sabin jr senior technician reviewer passthroughs special industries branch field service division
